DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/16/2021 and 02/19/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 12-15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabing et al. (CN105390809A).
Yabing et al. disclose;
Regarding claim 1:
a dielectric resonator antenna (in Figs. 1-3), comprising: a first dielectric block (2); at least one second dielectric block (1) stacked on the first dielectric block (2) in a first direction (vertical direction; See Figs.); and a feed unit (3) disposed in the first dielectric block (2), wherein a side surface of the first dielectric block (2) facing a second direction crossing the first direction (vertical direction) is exposed to an outside of the dielectric resonator antenna (See Figs.).
Regarding claim 3:
the first dielectric block (2) and a second dielectric block (1) adjacent to the first dielectric block (2), among the at least one second dielectric block (1) are aligned with each other such that at least one pair of side surfaces of the first dielectric block (2) and the second dielectric block (1) are positioned on a same plane (See Figs.).
Regarding claim 4:
the at least one second dielectric block (1) has a same stacking plane shape (See Fig. 3) to overlap the first dielectric block (2) on a stacking plane (See Figs.).
Regarding claim 5:
the first dielectric block (2, made of foam material) and the at least one second dielectric block (1, made of RogersTMM10i microwave ceramics base material) have different dielectric constants.
Regarding claim 6:
the feed unit (3) includes a feed via (through 4) extending in the first direction (vertical direction) within the first dielectric block (2).
Regarding claim 8:
the feed unit (3) includes a feed strip (See Figs.) extending in the first direction (vertical direction) on an outer surface of the first dielectric block (2).
Regarding claim 12:
a metal patch (See Figs.) connected to the feed unit (3) and disposed on an upper surface of the first dielectric block (2).
Regarding claim 13:
the at least one second dielectric block (1) is stacked on the first dielectric block (2) in only the first direction (vertical direction), and the first direction (vertical direction) is one direction among two directions of an axis (See Figs.).
Regarding claim 14:
a dielectric resonator antenna module (in Figs. 1-3), comprising: a board (4); a first dielectric block (2) disposed on the board (4); at least one second dielectric block (1) stacked on the first dielectric block (2) in a first direction (vertical direction; See Figs.); and a feed unit (3) disposed in the first dielectric block (2), wherein a side surface of the first dielectric block (2) facing a second direction (horizontal direction) crossing the first direction (vertical direction) is exposed to an outside of the dielectric resonator antenna module (See Figs.).
Regarding claim 15:
the board (4) includes a stacking plane (top surface of 4), and the first direction (vertical direction) is a direction (z-direction) that is perpendicular to the stacking plane (top surface of 4).
Regarding claim 19:
a dielectric resonator antenna (in Figs. 1-3), comprising: a first dielectric block (2); a second dielectric block (1) vertically stacked on the first dielectric block (2); and a feed unit (5) including either one of feed vias (through 4) extending vertically inside the first dielectric block (2) and feed strips (3) extending vertically on a side surface of the first dielectric block (2), wherein the side surface of the first dielectric block (2) extends vertically (See Figs.) and is exposed to an outside of the dielectric resonator antenna (See Figs.).
Regarding claim 20:
comprising metal vias (defined a portion of 3) disposed in the second dielectric block (1), and extending vertically (See Figs.).
Regarding claim 21:
the feed unit (5) includes the feed vias (through 4), and the feed vias (through 4) are formed by portions of the metal vias.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 16-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yabing et al. (CN105390809A) in view of Sudo et al. (US 20150194730).
Regarding claim 2:
Yabing et al. is silent on that the first dielectric block and the second dielectric block are bonded with a polymer layer interposed between the first dielectric block and the second dielectric block.
Sudo et al. disclose (Figs. 13 and 14) the first dielectric block (43) and the second dielectric block (45) are bonded with a polymer layer (44) interposed between the first dielectric block (43) and the second dielectric block (45).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dielectric layers arrangement of Sudo et al. into the device of Yabing et al. for the benefit of improving the productivity and reduce the characteristic variation (Para. 0074, Lines 7-8).
Regarding claim 16:
Yabing et al. is silent on that a polymer is disposed between the first dielectric block and the at least one second dielectric block.
Sudo et al. disclose (Figs. 13 and 14) a polymer (44) is disposed between the first dielectric block (43) and the at least one second dielectric block (45).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dielectric layers arrangement of Sudo et al. into the device of Yabing et al. for the benefit of improving the productivity and reduce the characteristic variation (Para. 0074, Lines 7-8).
Regarding claim 17:
Yabing et al. is silent on that the feed unit includes a feed via connected to a feed wire positioned on the board and extending in the first direction within the first dielectric block.
Sudo et al. disclose (Figs. 13 and 14) the feed unit (54 and 55) includes a feed via (See Figs.) connected to a feed wire (13) positioned on the board (46) and extending in the first direction within the first dielectric block (43).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the feeding unit arranged as taught by Sudo et al. into the device of Yabing et al. for the benefit of electromagnetically exciting the antenna device for bandwidth adjustment and widening (Para. 0008, Lines 10-12).
Regarding claim 18:
Yabing et al. is silent on that the at least one second dielectric block is stacked on the first dielectric block in only the first direction, and the first direction is one direction among two directions of an axis.
Sudo et al. disclose (Figs. 13 and 14) the at least one second dielectric block (45) is stacked on the first dielectric block (43) in only the first direction (vertically), and the first direction is one direction among two directions of an axis (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dielectric layers arrangement of Sudo et al. into the device of Yabing et al. for the benefit of improving the productivity and reduce the characteristic variation (Para. 0074, Lines 7-8).
Regarding claim 22:
Yabing et al. is silent on that a polymer layer disposed between the first dielectric block and the second dielectric block.
Sudo et al. disclose (Figs. 13 and 14) further comprising a polymer layer (44) disposed between the first dielectric block (45) and the second dielectric block (43).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dielectric layers arrangement of Sudo et al. into the device of Yabing et al. for the benefit of improving the productivity and reduce the characteristic variation (Para. 0074, Lines 7-8).
Regarding claim 23:
Yabing et al. is silent on that a third dielectric block vertically stacked on the first dielectric block, and disposed between the first dielectric block and the second dielectric block.
Sudo et al. disclose a third dielectric block (44) vertically stacked on the first dielectric block (45), and disposed between the first dielectric block (45) and the second dielectric block (43).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dielectric layers arrangement of Sudo et al. into the device of Yabing et al. for the benefit of improving the productivity and reduce the characteristic variation (Para. 0074, Lines 7-8).
Regarding claim 24:
Yabing as modified is silent on that metal vias disposed in the second dielectric block, and extending vertically, wherein the third dielectric block does not include any metal vias.
Accordingly, it would have been an obvious matter of design consideration to arrange the metal vias as claimed for the benefit of adjusting and widening the bandwidth of the antenna device as well known in the art.
Regarding claim 25:
Yabing et al. is silent on that metal vias disposed in the third dielectric block, and extending vertically, wherein the second dielectric block does not include any metal vias.
Sudo et al. disclose metal vias (54 and 55) disposed in the third dielectric block (44), and extending vertically, wherein the second dielectric block (43) does not include any metal vias (See Figs. 13 and 14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the metal vias arranged as taught by Sudo et al. into the device of Yabing et al. for the benefit of electromagnetically exciting the antenna device for bandwidth adjustment and widening (Para. 0008, Lines 10-12).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yabing et al. (CN105390809A) in view of Shukla et al.” Compact Cylindrical Dielectric Resonator Antenna for MSS Handheld Terminals”, Union Radio-Scientifique Internationale (International Union of Radio Science) Proceedings Paper, February 2020.
Regarding claim 7:
Yabing et al. is silent on that the feed via includes a first feed via and a second feed via spaced apart from each other in the first dielectric block.
Shukla et al. disclose (in Figs. 7a and 7b) the feed via includes a first feed via and a second feed via spaced apart from each other in the first dielectric block (bottom layer).

Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yabing et al. (CN105390809A) in view of Han et al. (US 20110248891).
Regarding claims 9 and 10:
Yabing et al. is silent on that a metal via extending in the first direction in a second dielectric block, among the at least one second dielectric block as required by claim 9; and the metal via includes a plurality of metal vias disposed inside the second dielectric block, wherein the plurality of metal vias are arranged along a circumference of the second dielectric block to form a via wall as required by claim 10.
Han et al. disclose a metal via (20a) extending in the first direction (vertically) in a second dielectric block (20), among the at least one second dielectric block (See Figs. 8-10); and the metal via (20a) includes a plurality of metal vias disposed inside the second dielectric block (20), wherein the plurality of metal vias (20a) are arranged along a circumference of the second dielectric block (20) to form a via wall (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the metal vias as plurality of metal vias to form a via wall as taught by Han et al. into the device of Yabing et al. for the benefit of creating a metal interface in a vertical direction (Para. 0066, Lines 4-6), thereby to improve the bandwidth without adjusting the size of the dielectric resonator body part and to prevent loss and change in the radiation pattern due to the substrate mode (See Abstract; Para. 0013, Lines 1-4).
Regarding claim 11:
Yabing et al. is silent on that a metal wall formed along a circumference of a second dielectric block, among the at least one second dielectric block, to cover an outer side surface of the second dielectric block.
Han et al. disclose a metal wall (defined by 20a) formed along a circumference of a second dielectric block (20), among the at least one second dielectric block (20), to cover an outer side surface of the second dielectric block (20; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the metal vias as plurality of metal vias to form a via wall as taught by Han et al. into the device of Yabing et al. for the benefit of creating a metal interface in a vertical direction (Para. 0066, Lines 4-6), thereby to improve the bandwidth without adjusting the size of the dielectric resonator body part and to prevent loss and change in the radiation pattern due to the substrate mode (See Abstract; Para. 0013, Lines 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                           
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845